THE STATE OF TEXAS
                         MANDATE
                     *********************************************

TO THE 145TH DISTRICT COURT of NACOGDOCHES COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 6th
day of February, 2013, the cause upon appeal to revise or reverse your judgment between

                      NACOGDOCHES HEART CLINIC, P.A.,
                     PRABHAKAR R. GUNIGANTI, M.D., AND
               EAST TEXAS CARDIOVASCULAR LABS, LLC, Appellants

                     NO. 12-11-00133-CV; Trial Court No. C22,256-2006

                                 Opinion by Brian Hoyle, Justice.

                           VIJAY R. POKALA, M.D. d/b/a
                      NACOGDOCHES CARDIAC CENTER, Appellee

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came to be heard on the oral arguments, appellate record and the briefs
filed herein, and the same being considered, it is the opinion of this court that there was error in
the judgment of the court below.

       It is ORDERED, ADJUDGED and DECREED by this court that judgment is RENDERED
for Vijay R. Pokala, M.D. in the amount of $1,048,500.00 on his cause of action against
Nacogdoches Heart Clinic, P.A. for breach of the Buy-Sell Agreement.

         It is FURTHER ORDERED, ADJUDGED AND DECREED that the attorney’s fee
award to Vijay R. Pokala, M.D. in the amount of $190,755.00 be MODIFIED to accurately reflect
liability. Of that amount, $158,725.00 is assessed against Nacogdoches Heart Clinic, P.A., but
not against Prabhakar R. Guniganti, M.D. individually. The remaining $32,030.00 is assessed
against Prabhakar R. Guniganti, M.D. individually, but not against Nacogdoches Heart Clinic,
P.A. Further, the attorney’s fee award to Vijay R. Pokala, M.D. in the amount of $24,580.00 is
assessed against East Texas Cardiovascular Labs, Inc., but not against Prabhakar R. Guniganti,
M.D. individually.
       It is FURTHER ORDERED, ADJUDGED AND DECREED that the award of attorney’s
fees to Prabhakar R. Guniganti, M.D. and Nacogdoches Heart Clinic, P.A. in the amount of
$100,302.67 is DELETED.

       It is FURTHER ORDERED, ADJUDGED AND DECREED that judgment is RENDERED
for Vijay R. Pokala, M.D. for attorney’s fees in the amount of $58,615.00 for his claim for
breach of the Buy-Sell Agreement.

        It is FURTHER ORDERED, ADJUDGED AND DECREED that, as MODIFIED, the
remainder of the trial court’s judgment is AFFIRMED. All costs of this appeal are hereby
adjudged against Prabhakar R. Guniganti, M.D., Nacogdoches Heart Clinic, P.A., and East Texas
Cardiovascular Labs, LLC in accordance with the opinion of this court; and it is ORDERED that
this decision be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 20th day of May, 2015.

                      CATHY S. LUSK, CLERK


                      By:_______________________________
                        Chief Deputy Clerk